Citation Nr: 1717470	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-31 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for kidney disease, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for a left ankle disability, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for neuropathy of the right foot, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for neuropathy of the left foot, to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for neuropathy of the right hand, to include as secondary to diabetes mellitus.

8.  Entitlement to service connection for neuropathy of the left hand, to include as secondary to diabetes mellitus.

9.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

10.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from June 1970 to December 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from January 2011 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In the January 2011 rating decision, the RO denied service connection for diabetes mellitus.  The appellant filed a timely Notice of Disagreement (NOD), received in February 2011.  The RO issued an SOC in October 2012.  The appellant filed a timely VA Form 9, received in November 2012, and requested a travel Board hearing.  The appellant withdrew his request for the travel Board hearing in a July 2015 letter.  A review of the record indicates that this withdrawal was received before the hearing was scheduled to occur. 

In a November 2014 rating decision, the RO denied service connection for all of the remaining issues set forth above.  The appellant filed a timely NOD, received in February 2015.  

In September 2015, the Board remanded matter, including for the issuance of a SOC addressing the issues of entitlement to service connection for a back disability, kidney disease, a left ankle disability, bilateral foot neuropathy, bilateral hand neuropathy, COPD, and bilateral hearing loss.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).  The RO issued an SOC in May 2016 and the appellant perfected an appeal of these issues via his timely submission of a VA Form 9, received in July 2016.  The appellant declined a Board hearing on these issues.

In July 2016, the RO issued a Supplemental Statement of the Case (SSOC) addressing the issue of entitlement to service connection for diabetes mellitus.  In response, the appellant, through his representative, submitted a VA Form 9 on which he requested a travel Board Hearing in connection with the claim.  As set forth in more detail below, the appellant has not yet been afforded this hearing and a remand is therefore necessary.

The issues of entitlement to service connection for 1) diabetes mellitus, to include as due to herbicide exposure; 2) kidney disease, to include as secondary to diabetes mellitus; 3) a left ankle disability; to include as secondary to diabetes mellitus; 4) neuropathy of the right foot, to include as secondary to diabetes mellitus; 5) neuropathy of the left foot, to include as secondary to diabetes mellitus; 6) neuropathy of the right hand, to include as secondary of diabetes mellitus; 7) neuropathy of the left hand, to include as secondary to diabetes mellitus; 8) COPD; and 9) bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence fails to establish that the appellant has a current back disability that manifested in service or within one year thereafter or that is otherwise related thereto.


CONCLUSION OF LAW

A back disability was not incurred in active service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary to satisfy VA's duties to the appellant under the VCAA.  

The record shows that the appellant's claim was filed as a "fully-developed claim."  The fully developed claim form includes notice of the evidence needed to substantiate and complete a claim and of the respective duties of VA and the claimant for obtaining evidence.  The notice also provides information regarding the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist also includes obtaining a medical examination or opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c) (4).  An examination or medical opinion is necessary if the evidence of record 1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and 2) establishes that the claimant suffered an event, injury, or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and 3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but 4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although the appellant has not been afforded a VA examination in connection with his claim of entitlement to service connection now being decided, the Board finds that an examination is not necessary.

As set forth in more detail below, the appellant's service treatment records are silent for any back disabilities or complaints.  At his November 1971 military separation medical examination, the appellant's spine and musculoskeletal system were examined and determined to be normal.  Moreover, in connection with the examination, the appellant completed a report of medical history on which he denied having or ever having had recurrent back pain.  Further, the post-service clinical records are entirely negative for complaints or findings of a back disability.  Based upon a review of the entire claims file, the only statement by the appellant with respect to his claimed back disability is his March 2014 fully-developed claim that lists a back disability as one of the claims.  This conclusory generalized statement is insufficient to trigger VA's duty to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (holding that a veteran's mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide a VA examination).  Absent competent evidence of a current disability or symptoms thereof; evidence that the appellant suffered an event, injury, or disease in service or exhibited symptoms of a presumptive disease within one year of discharge from active duty; or during an applicable presumptive period; or any indication that the claimed back disability is associated with service, an examination is not necessary.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  Neither the appellant nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.
      
      B.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C.A. § 1110.  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis and organic diseases of the nervous system, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

To establish service connection under this provision, there must be: evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

III.  Analysis

The appellant's service treatment records are silent for any complaints of back pain.  Indeed, at his November 1971 military separation medical examination, the appellant's spine and musculoskeletal system were examined and determined to be normal.  Moreover, in connection with the examination, the appellant completed a report of medical history on which he denied having or ever having had recurrent back pain.  

Likewise, there is no indication of an in-service event or injury with respect to the appellant's back in the claims file.

The appellant's post-service clinical records associated with the claims file, both private and VA, are negative for complaints or findings of a back disability.

Based upon a thorough review of the entire record, the Board finds that the record indicates that the appellant does not currently have a back disability that was present in service, manifest to a compensable degree within one year of separation, or is otherwise related to active service or any incident therein.


ORDER

Entitlement to service connection for a back disability is denied.


REMAND

As set forth above, in August 2016, the appellant requested a travel Board hearing in connection with his claim of service connection for diabetes mellitus.  A review of the record indicates that no action has been taken on the appellant's request for a hearing.  

Under applicable regulation, a hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.094(a) (3), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

In order to ensure full compliance with due process requirements, a hearing must be scheduled.  As travel Board hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a).

Although the appellant limited his hearing request to the issue of service connection for diabetes mellitus, in his claim for benefits received March 2014, the appellant specifically noted that his claims of entitlement to service connection for kidney disease, a left ankle disability, and bilateral hand and feet neuropathy were secondary to his claim of entitlement to service connection for diabetes mellitus.  The Board also notes that the audiologist who performed the contracted hearing loss and tinnitus examination in November 2014 stated that diabetes may be associated with hearing loss.

The Board finds that these issues are therefore inextricably intertwined with the issue of entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  Thus, these issues cannot be decided until after the appellant is afforded his requested hearing.

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled, in accordance with appropriate procedures, for a hearing before a Veterans Law Judge at a local VA office.  38 U.S.C.A. § 7107.  

The notification letter should be mailed to the appellant and his representative at their most recent addresses of record.  It is noted that the appellant's representative provided his new mailing address in a letter received in January 2017.  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76.  

After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


